Citation Nr: 1113753	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-04 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Bryon Simpson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1967 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied reopening of service connection for PTSD, finding that new and material evidence had not been received.  

In November 2010 the Veteran testified before the undersigned at a travel board hearing held at the RO in Nashville, Tennessee.  A transcript of the hearing has been incorporated into the record. 

The Board notes that the Veteran originally applied for service connection for PTSD; however, as the evidence indicates that he has been diagnosed with various depressive disorders, and the Veteran claims to have experienced psychiatric symptomatology since service, the Board finds that the claim should be broadened and reclassified as entitlement to service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The reopened issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below, and is REMANDED to the RO.


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied service connection for PTSD.  

2.  Since entry of the April 2005 rating decision, evidence not previously on file that relates to an unestablished fact necessary to substantiate the claim and raises of reasonable possibility of substantiating the claim has been received by VA.


CONCLUSIONS OF LAW

1.  The April 2005 RO rating decision that denied service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  New and material evidence has been received to reopen service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of a claim to reopen, the VCAA notice should address the bases for the denial in the prior decision and describe what material evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the Board finds that new and material evidence has been received to reopen the previously denied claim for service connection for an acquired psychiatric disorder that is now claimed as PTSD.  Based on the finding of new and material evidence, the Board is reopening service connection for a psychiatric disorder that includes PTSD, and is remanding the issue below for further development.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist is obviated.

Reopening Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks to reopen service connection for an acquired psychiatric disorder, claimed as PTSD.  Historically, in a January 2003 rating decision, the RO denied service connection for PTSD, finding that there was no verified stressor.  As the Veteran did not file a timely notice of disagreement regarding this determination, the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

Following an October 2004 claim again seeking service connection for PTSD, the RO in an April 2005 rating decision denied reopening of service connection for PTSD, finding that new and material evidence had not been received.  As the Veteran did not file a timely notice of disagreement regarding these determinations, the last rating decision, in April 2005, became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Under applicable laws and regulations, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of the record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final allowance of the claim on any basis.  Evans, 9 Vet. App. 273.  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, that is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

Regarding the claim to reopen service connection for an acquired psychiatric disorder, claimed as PTSD, the Board finds that the evidence received since the April 2005 prior final decision is new and material, and the claim is reopened.  Since the last final denial of record in April 2005, VA has received the underlying medical evidence for a Social Security disability determination, VA medical treatment reports, and additional statements and testimony by the Veteran.  

The VA treatment reports include an October 2006 mental health evaluation and a September 2007 treatment entry that concluded with the assessment of PTSD, as well as major depressive disorder (MDD), and included in the report an alleged stressor of having served one year in Vietnam, clearing roads under sniper fire.  


An intra-VA consultation request, dated April 2004, notes the Veteran complained of anxiety and mood swings since service.  Though the VA consultation request was dated April 2004, this request was included in the record after the last final denial (April 2005).  

The Veteran also submitted additional information about his stressor events, to include assertions of race riots in the Republic of Korea involving service personnel and testimony of what appears to allege a personal assault while assigned in the Republic of Korea.  These VA treatment reports and consultation requests were new, in that they were not of record before the decision makers in April 2005.  

This evidence is also material because, assuming the statements to be credible for the limited purpose of reopening a claim, it shows evidence of complaints of symptoms and diagnoses of current acquired psychiatric disorders, PTSD, MDD, anxiety, which were unestablished facts at the time of the April 2005 rating decision.  The additional evidence of alleged continuity of symptomatology, assumed to be credible for the limited purpose of reopening a claim, also has some tendency to relate the current acquired psychiatric disorders to active service.  As well, the additional evidence regarding claimed stressor events in service, assumed to be credible for the limited purpose of reopening a claim, is material in that service connection for PTSD requires a sufficient stressor event.  This newly submitted evidence that was not before the decision-makers in April 2005, may relate to the current diagnoses of PTSD to active service.

This evidence is not merely cumulative or redundant of the evidence of record at the time of the last prior final denial, and, when assumed to be credible for the limited purpose of reopening a claim, it raises at least a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  

For these reasons, the Board finds that new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, claimed as PTSD.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  The appeal is granted to this extent only.


ORDER

New and material evidence having been received, service connection for an acquired psychiatric disability, claimed as PTSD, is reopened.


REMAND

The Veteran was not afforded a VA examination regarding his acquired psychiatric disorder, specifically PTSD.  The RO had determined that the Veteran did not provide enough information about his claimed stressors to attempt any verification; however, VA during the pendency of the claim VA revised the regulations regarding stressor verification.  

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends, in part, 38 C.F.R. § 3.304(f) in that "[i]f a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(3) (2010).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran described his stressors as seeing dead bodies, being subjected to sniper fire while in Vietnam, being racially harassed by "Sgt Williams" in a variety of locales, being involved in or being exposed to service personnel race riots either in Korea or surrounding the assassination of Dr. Martin Luther King, being informed of the death of a friend "Shirley" while in Vietnam, and being in combat in both Cambodia and in Vietnam.  See October 2004, statement, July 2004 VA treatment report, July 2007 statement, November 2010 testimony.  

Given the relaxation of stressor verification requirements primarily during wartime, the Veteran should be afforded a VA examination to determine whether he has a confirmed diagnosis of PTSD and whether the VA examiner finds it is related to any of the purported stressors.  The VA examiner should specifically address whether any diagnosis of PTSD is due to fear of hostile military activity, whether the claimed stressor(s) is (are) adequate to support a diagnosis of PTSD, and whether any claimed in-service stressor lead to diagnosed Veteran's PTSD.

The Board observes that, historically, Dr. Martin Luther King was assassinated on April 4, 1968.  Of record are not only the Veteran's service treatment records, but also his personnel records, to include the listing of assignments and the surrounding documents supporting his discharge for misconduct in 1970, which includes affidavits from the witnesses involved.  The list of assignments for the Veteran reads as follows:  he arrived on station in December 1967 to Lackland AFB, Texas; he arrived on station in January 1968 to Port Hueneme, California; he arrived on station in May 1968 to McConnell AFB, Kansas; he arrived on station in May 1969 at U-Tapao RTNAS in Thailand; and he arrived on station in October 1969 to Osan AB, Korea.  He was discharged in January 1969 from Osan AB, in Korea.  The documents supporting the misconduct discharge refer to the January 1970 trip to the service hospital in Japan for a mental health evaluation, following which he was returned to his unit in Korea.  No objective document of record places him in either Vietnam or Cambodia for any time.

As well, the Veteran testified before the undersigned at some length at the Board personal hearing regarding service personnel race riots in Korea, and represented that he was affected by those riots.  He referred to an article, downloaded from the Internet (though without an obvious author or source), that described those race riots.  See January 2010 statement.  The Board observes that the article described events dated in the spring and summer of 1971, whereas the Veteran was discharged from service in January 1970.

During the Board hearing testimony, the Veteran also described what seemed to be an event during which he was assaulted by a supervisor or other while in Korea.  See Transcript, p. 8-9.  While the Veteran was provided general notice regarding VA's duties to assist in August 2007, that notice pre-dated the Veteran's statement describing a personal assault.  The notice to be issued to the Veteran should include notice of the types of evidence that may substantiate such a claim.  See 38 C.F.R. 
§ 3.304(f)(5)(2010).

Objective records contained in the file regarding the process of the Veteran's discharge from service include a mental health assessment by service mental health personnel, dated January 1970.  That assessment concluded the Veteran had an aggressive personality type.  The Board notes that, to the extent that any personality disorder currently exists, service connection cannot be granted.  Personality disorders are considered to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).  As well, VA General Counsel has interpreted that service connection may not be granted for a congenital or developmental defect; however, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  See VAOPGCPREC 82-90.  

As the evidence of record contains evaluations indicating a currently diagnosed depressive disorder, the Board finds that the Veteran's claim also should be remanded in order to determine if the Veteran has any mental disorder other than PTSD that is related to service.  See Clemons, 23 Vet. App. at 1.  In order to aid in this determination, the Veteran should be afforded a VA mental disorders examination to determine the etiology of any current psychiatric disorder.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting the need for an examination when the evidence, in part, indicates that a disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability).

Accordingly, the reopened claim for service connection for an acquired psychiatric disorder, including PTSD, is REMANDED for the following action:

1.  The RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements.  As part of this requirement, the RO should issue an additional VCAA letter, indicating the information and evidence necessary to substantiate a claim for an acquired psychiatric disorder, to include development for PTSD based on personal assault.

2.  The Veteran should be scheduled for a VA mental disorders examination to ascertain the nature and etiology of any current psychiatric disability, to specifically include PTSD.  The VA examiner should review the relevant documents in the claims file in conjunction with the examination, examine the Veteran, conduct any tests deemed medically advisable, and render a diagnosis(es) for any current psychiatric disability.  The VA examiner is asked to provide the following opinions:

a.) As to any current diagnosis of PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any of the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, and whether the Veteran's PTSD is related to the claimed stressors, and, if so, identify the stressor or stressors.  In addition, the VA examiner should specifically state whether or not the underlying stressor is related to the Veteran's fear of hostile military or terrorist activity.

b.) As to any psychological diagnosis other than PTSD, the VA examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's psychological disability is causally or etiologically related to the Veteran's active service.

c).  In rendering the current diagnosis(es) and opinions, the VA examiner should comment regarding the diagnosis of the passive-aggressive personality disorder in service (January 1970), specifically, whether this is an accurate diagnosis.  The examiner should also comment as to whether the Veteran's in-service diagnosis of a passive-aggressive personality disorder is related to any current diagnosis, whether personality disorder or other currently diagnosed psychiatric disorder, and, if so, whether the personality disorder in service was aggravated (permanently worsened beyond the usual progress) by service.  

d).  The Board observes that the assassination of 
Dr. Martin Luther King is historically established as having occurred on April 4, 1968.  The Veteran's list of assignments, to include the start date of when he arrived on station, is as follows:  December 1967, Lackland AFB, Texas, January 1968, Port Hueneme, California; May 1968 McConnell AFB, Kansas; May 1969 U-Tapao Royal Thai Air Base, Thailand; and October 1969, Osan Air Base, Republic of Korea.  The Veteran's service treatment records, personnel records, and the underlying records for his discharge for misconduct are of record.  Reports of the January 1970 mental health assessment are found within the discharge documents.  The Veteran was flown to a service hospital in Japan for this assessment.  No objective document in the claims file to date places the Veteran in either the Republic of Vietnam or Cambodia.  A complete rationale should be provided for any opinion offered.

3.  After completion of the foregoing and all other necessary development, the RO should re-adjudicate the claim for service connection for a psychiatric disorder that includes PTSD.  If the benefit sought remains denied, the Veteran and his representative should be furnished a SSOC, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board. 
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


